             Case 3:20-cv-00269-FM Document 1 Filed 10/29/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION


 ISABELLA R. CARO,
                                                       CIVIL COMPLAINT
              Plaintiff,

 v.                                                    CASE NO. 3:20-cv-00269

 LAW OFFICES OF CRYSTAL MORONEY,
 P.C.,                                                 DEMAND FOR JURY TRIAL

              Defendant.


                                            COMPLAINT

        NOW COMES Isabella R. Caro (“Plaintiff”), by and through the undersigned attorneys,

complaining as to the conduct of Law Offices of Crystal Moroney, P.C. (“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692 and violations of the Texas Debt Collection

Act (“TDCA”) pursuant to Tex. Fin. Code Ann. §392.

                                      JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States. Supplemental

jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Western District of Texas, a substantial portion the events or omissions giving rise to the

claims occurred within the Western District of Texas, and Plaintiff resides in the Western District

of Texas.



                                                   1
            Case 3:20-cv-00269-FM Document 1 Filed 10/29/20 Page 2 of 8




                                                PARTIES

    4. Plaintiff is a natural person over 18-years-of-age who at all times relevant is a is a

“consumer” as the term is defined by 15 U.S.C §1692a(3).

    5. Defendant is a debt collection firm with its principal place of business located at 17

Squadron Boulevard, Suite 303, New City, New York 10956. Defendant’s primary business

purpose is collecting or attempting to collect, directly or indirectly, defaulted consumer debts owed

or due or asserted to be owed or due to others using the mail and telephone, including consumers

in the State of Texas.

    6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, vendors, representatives and insurers

at all times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

    7. Prior to the conduct giving rise to this cause of action, Plaintiff rented textbooks for college

(“subject debt”).

    8. Due to a financial hardship, Plaintiff was unable to satisfy, and subsequently defaulted on,

the subject debt.

    9. Thereafter, Defendant acquired the right to collect on the subject debt after Plaintiff was in

default.

    10. In September 2020, Plaintiff began receiving collection phone calls to her cellular phone

number, (915) XXX-2296, from Defendant.

    11. On several occasions, Plaintiff answered calls from Defendant and asked Defendant to send

her a letter validating the subject debt.




                                                  2
            Case 3:20-cv-00269-FM Document 1 Filed 10/29/20 Page 3 of 8




    12. On each occasion, Defendant refused to validate the subject debt unless Plaintiff promised

to pay it off.

    13. Defendant further informed Plaintiff that it did not have to validate the subject debt.

    14. On October 15, 2020, Plaintiff called Defendant and once again asked for Defendant to

send her a debt validation notice.

    15. In this call, Defendant’s representative told Plaintiff that they were not a debt collector and

therefore did not have to provide a debt validation notice.

    16. Defendant further stated that it did not have Plaintiff’s home address and admitted to never

sending her a debt validation notice despite her prior requests to have one mailed to her.

    17. Plaintiff then provided her home address so Defendant could mail her a debt validation

letter, but Defendant’s representative again refused to send one.

                                             DAMAGES

    18. Defendant’s harassing phone calls and refusal to validate the subject debt have severely

disrupted Plaintiff’s daily life and general well-being.

    19. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

    20. Concerned about the violations of her rights and invasion of her privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

                 COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    21. Plaintiff restates and realleges paragraphs 1 through 20 as though fully set forth herein.

    22. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).




                                                  3
            Case 3:20-cv-00269-FM Document 1 Filed 10/29/20 Page 4 of 8




   23. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones

to collect delinquent accounts allegedly owed to a third party.

   24. Moreover, Defendant is a “debt collector” because it acquired rights to the debt after it was

in default. 15 U.S.C. §1692a(6).

   25. The debt in which Defendant attempting to collect upon is a “debt” as defined by FDCPA

§1692a(5) as it arises out of a transaction due or asserted to be owed or due to another for personal,

family, or household purposes.

   26. Defendant used the phone to attempt to collect the debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   27. Defendant’s communications to Plaintiff were made in connection with the collection of

the debt.

   28. Defendant violated 15 U.S.C. §§1692c(a)(1), d, d(5), e, e(10), f, and g through its unlawful

debt collection practices on a debt that never belonged to Plaintiff.

       a. Violations of FDCPA § 1692c

   29. Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being notified

to stop. This repeated behavior of continuously and systematically calling Plaintiff’s cellular phone

after she demanded that it cease contacting her was harassing and abusive. Even after being told

to stop calling her cell phone, Defendant continued its phone calls with the specific goal of abusing

Plaintiff into making a payment on the subject debt.

   30. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient, unwanted, and distressing to her.




                                                  4
           Case 3:20-cv-00269-FM Document 1 Filed 10/29/20 Page 5 of 8




        b. Violations of FDCPA § 1692d

    31. Defendant violated §1692d by engaging in abusive and harassing conduct by relentlessly

calling Plaintiff’s cellular phone seeking immediate payment on the subject debt.

    32. Defendant violated §1692d(5) by causing Plaintiff’s cell phone to ring continuously in an

attempt to engage Plaintiff in conversations regarding the collection of the subject debt with the

intent to annoy, abuse, or harass Plaintiff.

        c. Violations of FDCPA § 1692e

    33. Defendant violated §1692e and e(10) by using false, deceptive, and misleading means in

an attempt to collect the subject debt. It was false, deceptive, and misleading for Defendant to tell

Plaintiff it was not a debt collector and that it did not need to send her a debt validation notice.

This blatant lie was used in an attempt to coerce Plaintiff into paying off the subject debt without

first receiving information she is legally entitled to.

        d. Violations of FDCPA § 1692f

    34. Defendant violated §1692f when it unfairly and unconscionably refused to send Plaintiff a

debt validation notice. Moreover, Defendant unfairly and unconscionably denied it was a debt

collector in an attempt to avoid its duty to validate Plaintiff’s debt and coerce Plaintiff into making

a payment on the subject debt.

        e. Violations of FDCPA § 1692g

    35. Defendant violated §1692g by failing to send Plaintiff a 30-day validation notice within

five days of its initial communication with her. Even after Plaintiff requested that Defendant

validate the debt, Defendant repeatedly refused to send the notice and told Plaintiff it did not have

to do so, despite the fact that it was Defendant’s legal obligation to do so.




                                                   5
           Case 3:20-cv-00269-FM Document 1 Filed 10/29/20 Page 6 of 8




   36. Upon information and belief, Defendant systematically attempts to collect debts through

harassing conduct and has no procedures in place to assure compliance with the FDCPA.

   37. As stated above, Plaintiff was severely harmed by Defendant’s conduct.

WHEREFORE, Plaintiff ISABELLA R. CARO respectfully requests that this Honorable Court:
    a. Declare that the practices complained of herein are unlawful and violate the
           aforementioned statute;
       b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
           for the underlying FDCPA violations;
       c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
           §1692k; and
       d. Award any other relief as the Honorable Court deems just and proper.
               COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT
   38. Plaintiff restates and reallages paragraphs 1 through 37 as through fully set forth herein.

   39. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   40. The subject debt is a “debt” and a “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

   41. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6) and (7).

       a. Violations of TDCA § 392.302

   42. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   43. Defendant violated the TDCA when it called Plaintiff repeatedly despite her request that

the calls cease. The repeated calls were made with the hope that Plaintiff would succumb to the

harassing behavior and ultimately make a payment on the subject debt.


                                                6
            Case 3:20-cv-00269-FM Document 1 Filed 10/29/20 Page 7 of 8




   44. Furthermore, the TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(14), states that a debt

collector is prohibited from “representing falsely the status or nature of the services rendered by

the debt collector or the debt collector's business.”

   45. Defendant violated the TDCA by telling Plaintiff it is not a debt collector and therefore did

not have to send her a validation notice.

   46. As pled above, Plaintiff incurred actual damages as a direct result of Defendant’s

harassment.

WHEREFORE, Plaintiff ISABELLA R. CARO requests that this Honorable Court:
       a. Declare that the practices complained of herein are unlawful and violate the
            aforementioned statute;
       b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);
       c. Award Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);
       d. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
            underlying violations;
       e. Award Plaintiff costs and reasonable attorney fees as provided under Tex. Fin. Code
            Ann. § 392.403(b)-(e); and
       f.   Award any other relief as the Honorable Court deems just and proper.


Plaintiff demands trial by jury.




                                                  7
          Case 3:20-cv-00269-FM Document 1 Filed 10/29/20 Page 8 of 8




Dated: October 29, 2020                    Respectfully Submitted,

                                           /s/ Marwan R. Daher
                                           /s/ Omar T. Sulaiman
                                           /s/ Alexander J. Taylor
                                           Marwan R. Daher, Esq.
                                           Omar T. Sulaiman, Esq.
                                           Alexander J. Taylor, Esq.
                                           Counsel for Plaintiff
                                           Sulaiman Law Group, Ltd.
                                           2500 South Highland Avenue, Suite 200
                                           Lombard, IL 60148
                                           Telephone: (630) 575-8181
                                           mdaher@sulaimanlaw.com
                                           osulaiman@sulaimanlaw.com
                                           ataylor@sulaimanlaw.com




                                       8
